Citation Nr: 1807159	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  11-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for jungle rot.

2.  Entitlement to service connection for bone spurs in the feet.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his October 2011 VA Form 9 Substantive Appeal, the Veteran requested to appear at a travel board hearing before a member of the Board.  In October 2017, however, the appellant withdrew his claims.  Thus, the Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).


FINDINGS OF FACTS

1.  In his October 2017 Statement in Support of Claim, and in an additional January 2018 Motion to Withdraw Appeal, through his representative, the Veteran notified the Board of his intention to withdraw his claim for service connection for jungle rot.

2.  In his October 2017 Statement in Support of Claim, and in an additional January 2018 Motion to Withdraw Appeal, through his representative, the Veteran notified the Board of his intention to withdraw his claim for service connection for bone spurs of the feet.

3.  In his October 2017 Statement in Support of Claim, and in an additional January 2018 Motion to Withdraw Appeal, through his representative, the Veteran notified the Board of his intention to withdraw his claim for service connection for sleep apnea.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for jungle rot have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for bone spurs of the feet have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 

In his October 2017 Statement in Support of Claim, the Veteran notified the Board of his desire to withdraw his appeals for service connection for jungle rot, bone spurs of the feet, and sleep apnea.  Additionally, in a January 2018 Motion to Withdraw Appeal, through his representative, the Veteran notified the Board of his desire to withdraw his appeals for service connection for jungle rot, bone spurs, and sleep apnea.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and they must be dismissed.


ORDER

The appeal as to entitlement to service connection for jungle rot is dismissed.

The appeal as to entitlement to service connection for bone spurs of the feet is dismissed.

The appeal as to entitlement to service connection for sleep apnea is dismissed.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


